Case 1:92-cr-00200-NGG Document 538 Filed 04/16/21 Page 1 of 3 PageID #: 1229




      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
      UNITED STATES,
                                  Plaintiff,                             ORDER
                                                                     92-CR-200 (NGG)
                    -against-
      CHRISTOPHER MOORE,
                                  Defendant.


           NICHOLAS G. GARAUFIS, United States District Judge.
           On October 18, 2019, this court entered an order denying De-
           fendant Christopher Moore’s motion for reconsideration of the
           court’s order granting in part his motion to reduce sentence (Mot.
           for Reconsideration (Dkt. 489)) and his motion for a reduction
           in sentence pursuant to the First Step Act of 2018 (the “First Step
           Act”), Pub. L. No. 115-391, 132 Stat. 5194 (Mot. to Reduce Sen-
           tence (Dkt. 506)). (Order (“2019 Order”) (Dkt. 525).) On March
           1, 2021, the Second Circuit vacated the 2019 Order and re-
           manded to this court pursuant to United States v. Jacobson, 15
           F.3d 19, 22 (2d Cir. 1994), to reenter this court’s decision, if
           based on the correct understanding of Mr. Moore’s sentence, or,
           if necessary, for reevaluation of Mr. Moore’s motions. United
           States v. Moore, 2021 WL 772271 (2d Cir. Mar. 1, 2021). Because
           the 2019 Order was based on the correct understanding of Mr.
           Moore’s sentence, this court reenters the terms of that order, al-
           lowing Mr. Moore’s sentence to stand at 324 months’
           imprisonment for the drug offense, to be followed by 60 months’
           imprisonment for the firearms offense.1




           1
             The court assumes the parties’ familiarity with the underlying facts and
           procedural history in this case, and refers to them only as needed to explain
           the terms of its order.




                                                1
Case 1:92-cr-00200-NGG Document 538 Filed 04/16/21 Page 2 of 3 PageID #: 1230




           On May 31, 1994, Judge Charles P. Sifton sentenced Mr. Moore
           to life imprisonment following a trial and his conviction on co-
           caine base (crack cocaine) distribution- and firearms-related
           charges. (J. (Dkt. 232).) The conviction and sentence were af-
           firmed on appeal. See United States v. Moore, 54 F.3d 92 (2d Cir.
           1995). On March 17, 2009, upon Mr. Moore’s motion, Judge
           Sifton resentenced Mr. Moore to 360 months of imprisonment
           for the drug conviction under the amended United States Sen-
           tencing Guidelines pertaining to cocaine base offenses. See First
           Am. J. (“FAJ”) (Dkt. 401); see also Feb. 27, 2009 Mem. & Order
           (“First Resentencing Decision”) (Dkt. 399).) The action was re-
           assigned to the undersigned on January 7, 2010. (See Jan. 7,
           2010 Order (Dkt. 413).) On December 22, 2015, again upon Mr.
           Moore’s motion, the court resentenced Mr. Moore to 324 months
           of imprisonment for the drug offense. (See Second Am. J. (“SAJ”)
           (Dkt. 487); see also Dec. 22, 2015 Mem. & Order (“Second Re-
           sentencing Decision”) (Dkt. 486).) The original Judgment, the
           First Amended Judgment, and the Second Amended Judgment
           each also includes a consecutive sentence of 60 months of im-
           prisonment for a firearm-related conviction under 18 U.S.C. §
           924(c)(1), as well as concurrent terms of imprisonment for other
           charges of which Mr. Moore was convicted. (See J.; FAJ; SAJ.)
           On April 8, 2016, Mr. Moore filed a motion for reconsideration
           of this court’s resentencing decision, asking the court to resen-
           tence him to 292 months rather than to 324 months for the drug
           offense. (Mot. for Reconsideration at 1.) On December 27, 2018,
           Mr. Moore further moved for a reduction in sentence for the drug
           offense pursuant to the First Step Act. (Mot. to Reduce Sen-
           tence.) The Government argued that a third reduction of Mr.
           Moore’s sentence for the drug offense was not warranted. (See
           Suppl. Resp. at 2.) The court agreed. (2019 Order at 4). It ex-
           plained that Mr. Moore did not provide any additional
           information that altered its previous finding, where the court had
           explained that “a sentence of 324 months of imprisonment for




                                           2
Case 1:92-cr-00200-NGG Document 538 Filed 04/16/21 Page 3 of 3 PageID #: 1231




               the conviction under 21 U.S.C. §§ 846 and 841 (b)(1)(A) . . .
               with a consecutive sentence of 60 months of imprisonment for
               the conviction under 18 U.S.C. § 924(c)(1), is an overall term of
               imprisonment that is sufficient, but not greater than necessary,
               to reflect the seriousness of Defendant’s conduct, provide just
               punishment and adequate deterrence, protect the public from
               further crimes of Defendant, and prepare Defendant for reentry
               into the community.” (Id.; Second Resentencing Decision at 6.)
               Accordingly, this court reenters the terms of the 2019 Order, al-
               lowing Mr. Moore’s sentence to stand at 324 months’
               imprisonment for the drug offense, to be followed by 60 months’
               imprisonment for the firearms offense. As stated by the Second
               Circuit in Moore, either party may restore jurisdiction by letter to
               the Clerk pursuant to the procedures outlined in Jacobson, 15
               F.3d at 22, in which case any further appeal will be referred to
               the same panel. 2021 WL 772271, at *2.


      SO ORDERED.


      Dated:      Brooklyn, New York
                  April 15, 2021

                                                            _/s/ Nicholas G. Garaufis_
                                                            NICHOLAS G. GARAUFIS
                                                            United States District Judge




                                                3
